DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-17 directed to Species 2 non-elected without traverse.  Accordingly, claims 16-17 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4, 7-13, 15, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 18, and 19, the prior art of record fails to disclose selecting one of tilt control and focus control when the number of areas corresponding to a respective subject is one and selecting both the tilt control and focus control when the number of areas corresponding to a respective subject is two or more wherein a tilt angle and an amount of driving the focus lens are determined on the basis of the position information of each area in an image and a defocusing amount of each area, wherein the position information includes a distance from a position corresponding to a tilt axis in the image to the area.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        2/24/2022